          Case 4:20-cv-05504-JST Document 53 Filed 01/04/21 Page 1 of 6



 1 Michael T. Pieja (CA Bar No. 250351)
   Alan E. Littmann (pro hac vice)
 2 Lauren Abendshien (pro hac vice)

 3 GOLDMAN ISMAIL TOMASELLI
     BRENNAN & BAUM LLP
 4 200 South Wacker Dr., 22nd Floor
   Chicago, IL 60606
 5 Tel: (312) 681-6000
   Fax: (312) 881-5191
 6
   mpieja@goldmanismail.com
 7 alittmann@goldmanismail.com
   labendshien@goldmanismail.com
 8
   (Additional counsel listed in signature block)
 9
   Attorneys for Plaintiff Apple Inc.
10
                                  UNITED STATES DISTRICT COURT
11
                              NORTHERN DISTRICT OF CALIFORNIA
12                                        OAKLAND DIVISION

13 APPLE INC.,                                   Case No. 4:20-cv-05504-JST

14                 Plaintiff,                    PLAINTIFF APPLE INC.’S
                                                 ADMINISTRATIVE MOTION TO SEAL
15         v.                                    CERTAIN PORTIONS OF ITS
                                                 OPPOSITION TO DEFENDANT KOSS
16 KOSS CORPORATION,                             CORPORATION’S MOTION TO
                                                 ENFORCE STAY AND PRELIMINARILY
17                 Defendant.                    ENJOIN ARBITRATION

18                                               JUDGE: Hon. Jon S. Tigar

19

20

21

22

23

24

25

26

27

28

     APPLE’S ADMINISTRATIVE MOTION TO SEAL   i                         CASE NO. 4:20-cv-05504-JST
           Case 4:20-cv-05504-JST Document 53 Filed 01/04/21 Page 2 of 6



 1 I.       INTRODUCTION
 2          Pursuant to Civil Local Rules 7-11 and 79-5(d), Apple respectfully moves this Court for an
 3 order allowing it to file certain limited portions of its opposition to Koss’ Motion to Enjoin Arbitration

 4 (Dkt. No. 43) under seal. In particular, Apple seeks to seal certain limited portions of its Opposition

 5 that reflect (a) confidential and commercially-sensitive terms of a contract between Apple and Koss;

 6 and (b) documents reflecting non-public materials filed in a non-public arbitration proceeding.

 7 II.      ARGUMENT
 8          As an initial matter, the Court should apply the “good cause” standard to Apple’s requests to
 9 seal. The Ninth Circuit recognizes a “strong presumption in favor of access to court records,” based

10 on the public’s need to provide “accountability” to, and “have confidence in” the judgments of federal

11 courts. Center for Auto Safety v. Chrysler Group, LLC, 809 F.3d 1092, 1096 (9th Cir. 2016). Given

12 the policies behind the public’s right to access, the showing that must be made to seal court filings

13 depends on the type of filing. In this Court, “motions and records that are only tangentially related to

14 the merits of the case may be sealed for ‘good cause.’” King v. Bumble Trading, Inc., No. 5:18-cv-

15 06868-NC, 2020 WL 663741, at *7 (N.D. Cal. Feb. 11, 2020), quoting Center for Auto Safety, 809

16 F.3d at 1101–02. The “good cause” standard should apply here. Koss’ motion does not relate to the

17 “merits of the case” at all. Koss seeks no relief with respect to any claim pending before this Court.

18 Rather, Koss seeks to block a parallel arbitration pending between the parties. Although Koss’ motion

19 may impact the arbitration, it will not impact what happens in this Court. Further, any impact on the

20 arbitration should not trigger a heightened public right of access. Unlike judicial proceedings in

21 federal court, there is no public right of access to arbitration records; the arbitration at issue here, and

22 its records, is non-public. (Declaration of Kathryn Brown de Vejar ¶ 5.) Further, the parties have

23 contractually agreed to keep the arbitration confidential, which is in keeping with the arbitral

24 tribunal’s rules. (Id. ¶¶ 6, 7.) For these reasons, Koss’ motion is not related to the merits of any case

25 to which the public has a right of access, and the “good cause” standard should apply.

26          Under this standard, Apple’s requests to seal should be granted. These requests are narrowly
27 tailored to cover only a handful of lines of text that relate to two categories of protectable information,

28 as set forth in the table below:

     APPLE’S ADMINISTRATIVE MOTION TO SEAL               1                             CASE NO. 4:20-cv-05504-JST
          Case 4:20-cv-05504-JST Document 53 Filed 01/04/21 Page 3 of 6



 1     Category Of Information             Pages And Lines Sought            Supporting Information
           Sought To Be Sealed                    To Be Sealed
 2
     Category 1: Matter reflecting       Page 1, lines 8–9                 Declaration of Kathryn
 3   confidential materials in co-       Page 3, lines 22–24               Brown de Vejar (Dkt. No. 51)
     pending arbitration between the     Page 4, line 23
 4   parties                             Page 5, lines 19–20
                                         Page 9, line 8
 5
     Category 2: Matter reflecting       Page 1, lines 6–9, 17–18, 21,     Declaration of Jeff Lasker
 6
     confidential terms of               24–26                             (Dkt. No. 50, ¶¶ 4–10)
 7   contractual agreement between       Page 2, lines 22–28
     the parties                         Page 3, lines 1–2, 22–24
 8                                       Page 4, lines 21–22, 27–28
                                         Page 5, lines 8–19, 24
 9                                       Page 6, lines 19, 20, 23
10                                       Page 8, lines 15–16
                                         Page 9, lines 10–11, 12–14,
11                                       21–22

12          Category 1: Confidential Arbitration Materials. The short passages contained in Category
13 1 should be sealed because they reference arguments made in a non-public arbitration proceeding.

14 Apple and Koss contractually agreed that their pending arbitration, and arguments made to the

15 arbitrators, should be confidential. (Brown de Vejar Decl. ¶¶ 6, 7.) This type of confidential treatment

16 is consistent with the rules of the arbitral tribunal. (Id. ¶ 7.) In fact, the tribunal overseeing the

17 arbitration proceeding is expected to issue a confidentiality order requiring that all materials filed in

18 the arbitration, and the arguments made therein, be kept confidential. (Id.) The tribunal has not yet

19 been officially formed and, thus, has not yet had the opportunity to put in place rules governing the

20 treatment of confidential pleadings. (Id. ¶ 8.) Allowing public disclosure of these materials in a

21 manner that is inconsistent with the parties’ arbitration agreement would frustrate both the federal

22 policy in favor of arbitration, and the arbitrators’ ability to set rules to govern the treatment of

23 materials used in the proceedings before them. (Id.)

24          Category 2: Confidential Contractual Terms. The discrete passages contained in Category
25 2 should be sealed because they reference confidential terms of a contract negotiated between Apple

26 and Koss. Courts in this district have repeatedly recognized that commercially-sensitive, non-public

27 contract terms qualify for sealing. See, e.g., UCP Int’l Co. Ltd. v. Balsam Brands Inc., 420 F. Supp.3d

28 966, 985 (N.D. Cal. 2019) (sealing contracts between plaintiff and third parties that “contain sensitive

     APPLE’S ADMINISTRATIVE MOTION TO SEAL             2                             CASE NO. 4:20-cv-05504-JST
          Case 4:20-cv-05504-JST Document 53 Filed 01/04/21 Page 4 of 6



 1 information”); Phoenix Techs. Ltd. v. VMware, Inc., No. 4:15-cv-01414-HSG, 2018 WL 1169188, at

 2 *2 (N.D. Cal. Feb. 14, 2018) (sealing payment terms in contracts because the information comprised

 3 “highly sensitive business information”). Here, the material sought to be sealed references the terms

 4 of Paragraph 20 of the Confidentiality Agreement the parties entered into to facilitate patent-licensing

 5 discussions. Apple frequently engages in licensing discussions to resolve potential intellectual

 6 property disputes without Court intervention, during which it negotiates agreements of the kind at

 7 issue. (Lasker Decl. ¶8.) These agreements cover not just the protections to be given to Apple’s

 8 sensitive information about its products—itself a matter of importance to Apple—but also contain

 9 substantive limitations on the parties’ rights to pursue certain claims against each other. (Id. ¶ 6.)

10 Further, the terms of these agreements are not identical between cases, and typically reflect careful

11 back-and-forth negotiation between Apple and a counterparty. (Id ¶ 8.) Here, the terms of Paragraph

12 20, in particular, contain limitations on the claims a party can bring against the other for breaching

13 the Confidentiality Agreement, the rules to be applied to adjudicating such claims, and the forums in

14 which the claims can or cannot be made. (Id. ¶ 6.) Because Apple frequently is drawn into licensing

15 discussions where it may negotiate agreements similar to the one here, public disclosure of the terms

16 that Apple was willing to accept prejudices Apple. (Id.) In particular, public disclosure of this

17 paragraph provides future counterparties information about Apple’s negotiating position that

18 otherwise would not have been publicly available. (Id.) These counterparties may then use that

19 information to Apple’s detriment as they negotiate their own agreements.

20         Further, the requested redactions are narrowly tailored. Apple previously made certain
21 provisions of the Confidentiality Agreement that relate to the substance of its breach of contract

22 argument public. (Lasker Decl. ¶ 7.) As a result, all of the material necessary to understand Apple’s

23 breach of contract argument is already public. Apple is, here, only seeking to seal materials referring

24 to one additional paragraph of the agreement, which relates to non-public arbitration proceedings.

25         Finally, even if the Court concludes that Koss’ motion is “related to the merits of the case,”
26 at least the documents in Category 2 remain sealable. Materials included in motions that are “related

27 to the merits of the case” may be sealed upon a showing of a “compelling interest” in doing so. Center

28 for Auto Safety, 809 F.3d at 1096, 1101–02. Courts in this district have found that “a contract

     APPLE’S ADMINISTRATIVE MOTION TO SEAL             3                            CASE NO. 4:20-cv-05504-JST
          Case 4:20-cv-05504-JST Document 53 Filed 01/04/21 Page 5 of 6



 1 containing proprietary and confidential business information can meet the compelling reasons

 2 standard.” Overpeck v. FedEx Corp., No. 4:18-cv-07553-PJH, 2020 WL 5094841, at *9 (N.D. Cal.

 3 Aug. 28, 2020). Indeed, in UCP Int’l, the court found “compelling reasons” to seal terms in a

 4 settlement agreement because of the “harm that could befall [a party] if competitors or future

 5 opposing parties had access to the specific terms . . . .” UCP Int’l, 420 F. Supp.3d at 985. Because,

 6 as set forth above, Apple would be prejudiced in future licensing discussions if the terms at issue here

 7 are made public, Apple’s motion to seal should be granted.

 8 III.    CONCLUSION
 9         The Court should grant Apple’s motion to seal the limited portions of its Opposition to Koss’
10 Motion to Enjoin in order to preserve the confidentiality of Apple’s arbitration proceedings with

11 Koss, and to avoid the disclosure of sensitive terms of Apple’s licensing-related Confidentiality

12 Agreement to future negotiating counterparties.

13
     DATED: January 4, 2021                       Respectfully submitted,
14

15
                                                    /s/ Michael T. Pieja
16                                                Michael T. Pieja (CA Bar No. 250351)
                                                  Alan E. Littmann (pro hac vice)
17                                                Lauren Abendshien (pro hac vice)
                                                  GOLDMAN ISMAIL TOMASELLI
18                                                  BRENNAN & BAUM LLP
                                                  200 South Wacker Dr., 22nd Floor
19
                                                  Chicago, IL 60606
20                                                Tel: (312) 681-6000
                                                  Fax: (312) 881-5191
21                                                mpieja@goldmanismail.com
                                                  alittmann@goldmanismail.com
22                                                labendshien@goldmanismail.com
23                                                Kenneth Baum (CA Bar No. 250719)
                                                  GOLDMAN ISMAIL TOMASELLI
24
                                                   BRENNAN & BAUM LLP
25                                                429 Santa Monica Boulevard, Suite 710
                                                  Santa Monica, CA 90401
26                                                Tel: (310) 576-6900
                                                  Fax: (310) 382-9974
27                                                kbaum@goldmanismail.com
                                                  Attorneys for Plaintiff Apple Inc.
28

     APPLE’S ADMINISTRATIVE MOTION TO SEAL             4                               CASE NO. 4:20-cv-05504-JST
          Case 4:20-cv-05504-JST Document 53 Filed 01/04/21 Page 6 of 6



 1                                           PROOF OF SERVICE
 2         The undersigned hereby certifies that a true and correct copy of PLAINTIFF APPLE INC.’S
 3 ADMINISTRATIVE MOTION TO SEAL CERTAIN PORTIONS OF ITS OPPOSITION TO

 4 DEFENDANT          KOSS      CORPORATION’S           MOTION     TO   ENFORCE         STAY       AND
 5 PRELIMINARILY ENJOIN ARBITRATION AND THE DECLARATION OF MICHAEL T.

 6 PIEJA IN SUPPORT has been served on January 4, 2021, to all counsel of record who are deemed

 7 to have consented to electronic service. I further certify that an unredacted version of the

 8 OPPOSITION was served on January 4, 2021, to all counsel of record via email.

 9

10
                                                        /s/ Michael T. Pieja
11
                                                        Michael T. Pieja (CA Bar No. 250351)
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     APPLE’S ADMINISTRATIVE MOTION TO SEAL          5                          CASE NO. 4:20-cv-05504-JST
